Citation Nr: 0425461	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  00-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
status post old avulsion fracture of medial condyle with 
degenerative joint disease of the left elbow. 


REPRESENTATION

Appellant represented by:	Michael R. Pizziferri, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel
INTRODUCTION

The record reflects that the veteran had active service 
consisting of multiple periods of active duty training 
(ACDUTRA) from January 1957 to May 1976.  The record also 
reflects additional periods of ACDUTRA and inactive duty 
training (INACDUTRA), some of which was with a state National 
Guard unit.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Regional Office (RO), 
which established service connection for a left arm 
condition, at zero percent disabling.  The veteran received a 
local hearing at the RO in April 2003, and he submitted nine 
additional claims at that time.  The veteran has apparently 
submitted a notice of disagreement with some or all of those 
claims, and a statement of the case has been issued.  
However, those issues have not yet been certified to the 
Board, and are therefore, not currently before the Board.  

Additionally, because a July 2002 letter from the veteran's 
attorney appears to raise an informal claim for a left wrist 
condition which was not included in the above nine claims, 
this issue should be clarified and is referred to the RO.  

Finally, in correspondence received at the Board in June 
2004, the veteran's attorney indicated that the veteran 
desires a Travel Board hearing to be held in Boston, 
Massachusetts.

The appeal is REMANDED to an RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

A July 1999 rating decision found that service connection was 
warranted, at a zero percent rating under Diagnostic Code 
5206, for a gash wound to the left forearm.  In March 2000, 
the veteran specifically disagreed with "the evaluation of 
[zero] percent for residuals of cuts of [the] left forearm."  
Further, the veteran maintained that "an increased 
evaluation is warranted pursuant to 38 C.F.R. § 4.3, 4.7, 
4.10, 4.21, and 4.71, Diagnostic Code [DC] 5206."  The 
statement of the case (SOC) was issued in April 2000, and the 
veteran submitted VA Form 9 that same month.  In March 2001, 
file review was requested by his accredited representative, 
and Decision Review Officer (DRO) review was requested in 
April 2001.  An informal conference was held in April 2002.  
A DRO rating of the same date increased the disability to 10 
percent under DC 5206 and recharacterized it as status post 
old avulsion fracture of the medial condyle with degenerative 
arthritis.  

During the December 2003 VA examination, the examiner noted 
that the veteran receives private medical treatment 
approximately once per month.  While some non-VA medical 
reports are of record, it appears that some private medical 
evidence is outstanding.  

Additionally, the most recent supplemental statement of the 
case on this issue was issued in March 2004.  In April 2004, 
the veteran's service medical records (SMRs) from 1976 to 
1990 were received.  However, after careful review of the 
claims folder, the Board notes that there does not appear to 
be a waiver of this recently received evidence, nor was it 
considered previously in evaluating the veteran's claim.  
Because it contains information regarding treatment for the 
left elbow, this matter is being returned to the RO.  

The issue is REMANDED for the following:  


1.  The RO should schedule a Travel Board 
hearing.

2.  Under current VCAA duties, tell the 
veteran to give VA everything he has 
pertaining to his left elbow disorder.  
38 C.F.R. § 3.159.  

3.  The RO should obtain the name and 
address of the veteran's private doctor 
that he sees monthly, and all medical 
care providers who treat the veteran for 
his left elbow disorder.  After securing 
the necessary release, the RO should 
obtain these records.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).















